Tninirr, J.
(dissenting). The plaintiff brought this suit to reform a land contract which by mutual mistake did not express the true agreement. The defendants answered and also pleaded counterclaims for reformation in a different way, but on the ground of mutual mistake occurring at the same time and in the same negotiations referred to in the complaint. These counterclaims were authorized by statute, sec. 2656, Stats. (1898), and were also within the rule of Dietrich v. Koch, 35 Wis. 618. Thereupon and within the time allowed by law the plaintiff amended her complaint so as to abandon her first claim to reformation and adopt that of the defendants and seek the identical relief by reformation sought by the counterclaims. She then demurred to the counterclaims, contending that by reason of her amendment the counterclaims were not within the rule of Dietrich v. Koch because they did not qualify or modify the demand of the amended complaint. These demurrers were upon this ground sustained by the court below and that ruling is affirmed by the majority opinion. I consider this decision a *646bad precedent because, notwithstanding the amendment of the complaint, the counterclaims are still within the statute because they arise out of the contract or transaction set forth in the complaint as the foundation of plaintiff’s claim (sec. 2656), and are still within the rule of Dietrich v. Koch, supra, because they tend to qualify or defeat the judgment to which the plaintiff would be otherwise entitled by establishing that the defendants, not the plaintiff, are entitled to that relief, equity having first, at defendants’ instance, taken cognizance thereof upon defendants’ counterclaims.